Title: To James Madison from George Nicholas, 16 September 1791
From: Nicholas, George
To: Madison, James


Dear Sir,
Septr. 16th. 1791.
Mr. Brown left us so lately that nothing has occurred here worthy your notice since his departure: all that happened before he will communicate.
Genl. St. Clair has called for a body of militia to aid him in his grand operations; the men have been ordered out by the County Lieutenant but I very much fear they will not go.
The General Government have neglected to pass a militia law, and I very much doubt whether the state law on that subject did not lose it’s efficacy on the adoption of that Government: and also whether any law they have passed since is not void as it is on a subject exclusively vested in the General Government except as is excepted in the constitution. But supposing that the state laws are in force they only empower the calling forth the militia in cases of invasion or insurrection, and then they cannot be marched beyond the limits of the State.
Your excise will be highly unjust and unequal in it’s operation on this country.
I think too it is unconstitutional on a general principle: the constitution declares that all excises shall be uniform throughout the U. S.
The spirit of it must be that it shall be uniform in fact as well as in name: An excise established on tobacco or indigo would be uniform in name but as those articles are made only in a few states, it would not be uniform in fact, and therefore would be unconstitutional. So it is as to distilled spirits from home materials. They are not made from those materials, at least from grain, any where but in the Western country where from their situation they cannot carry their grain to market. This will necessarily make them pay more of the excise than the Eastern part of the country and of consequence it will not be uniform in it’s operations which I conceive to have been the intention of the expression. Some article of necessity, which is as much used in one place as another ought to be the object of an excise. Bread would be the best for that reason. All arguments which would shew that it would be impossible or improper to levy it on that article may also be used to prove that that kind of tax ought not to be resorted to at all; or only in cases of the last necessity.
My friend Genl. Wilkinson is desirous of getting on the military establishment. I believe he will make an excellent officer; and as long as the troops are kept in the Western country he may be highly useful as he is perhaps better acquainted with that country than any man in it, and as he possesses the confidence of the militia in a high degree. I refer you for a confirmation of these assertions to Mr. Brown.
If you view the subject in this point of view and can aid him in the business you will very much oblige me.
I will make use of the first opportunity to give you an account of St. Clair’s operations. Official statements are not always the most accurate or satisfactory. With the greatest respect and esteem, I am Dr. Sir, yr. obdt. servt.
G: Nicholas
